Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 1 of 47 Page ID #:24657
                                                                              1

   1                       UNITED STATES DISTRICT COURT

   2          CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

   3           HONORABLE ANDRÉ BIROTTE JR., U.S. DISTRICT JUDGE

   4

   5    NOMADIX, INC.,                  )
                                        )
   6                    PLAINTIFF,      )
                                        )
   7              vs.                   ) No. CV 16-8033-AB
                                        )
   8    GUEST-TEK INTERACTIVE           )
        ENTERTAINMENT LTD.,             )
   9                                    )
                       DEFENDANT.       )
  10    ________________________________)

  11

  12

  13                  REPORTER'S TRANSCRIPT OF PROCEEDINGS

  14                          FRIDAY, MARCH 13, 2020

  15                                 10:39 A.M.

  16                          LOS ANGELES, CALIFORNIA

  17

  18

  19

  20

  21

  22    ____________________________________________________________

  23                   CHIA MEI JUI, CSR 3287, CCRR, FCRR
                         FEDERAL OFFICIAL COURT REPORTER
  24                    350 WEST FIRST STREET, ROOM 4311
                          LOS ANGELES, CALIFORNIA 90012
  25                            cmjui.csr@gmail.com


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 2 of 47 Page ID #:24658
                                                                              2

   1    APPEARANCES OF COUNSEL:

   2    FOR THE PLAINTIFF:

   3             KNOBBE MARTENS
                 BY: DOUGLAS G.MUEHLHAUSER, ATTORNEY AT LAW
   4             AND MARK LEZAMA, ATTORNEY AT LAW
                 AND PAYSON LeMEILLEUR, ATTORNEY AT LAW
   5             2040 MAIN STREET
                 14TH FLOOR
   6             IRVINE, CALIFORNIA 92614
                 949-760-0404
   7

   8    FOR THE DEFENDANT:

   9             BAKERHOSTETLER
                 BY: WILLIAM W. OXLEY, ATTORNEY AT LAW
  10             11601 WILSHIRE BOULEVARD
                 SUITE 1400
  11             LOS ANGELES, CALIFORNIA 90025-0509
                 310-979-8894
  12
                 BAKERHOSTETLER
  13             BY: MEGHAN ROHLING KELLY, ATTORNEY AT LAW
                 AND JEFFREY W. LESOVITZ, ATTORNEY AT LAW
  14             AND KEVIN M. BOVARD, ATTORNEY AT LAW
                 2929 ARCH STREET
  15             CIRA CENTRE, 12TH FLOOR
                 PHILADELPHIA, PENNSYLVANIA 19104-2891
  16             215-564-2727

  17

  18

  19

  20

  21

  22

  23

  24

  25


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 3 of 47 Page ID #:24659
                                                                              3

   1            LOS ANGELES, CALIFORNIA; FRIDAY, MARCH 13, 2020

   2                                 10:39 A.M.

   3                                   - - -

   4                THE CLERK:    Calling CV 16-8033, Nomadix, Inc.,

   5    versus Guest-Tek Interactive Entertainment, Ltd.

   6                Counsel, please step forward and state your

   7    appearances.

   8                MR. MUEHLHAUSER:     Good morning, Your Honor.

   9    Doug Muehlhauser for the plaintiff, Nomadix.          My partners,

  10    Payson LeMeilleur and Mark Lezama, are here with me.

  11                THE COURT:    Good morning to you all.

  12                MR. OXLEY:    Good morning, Your Honor.      Bill Oxley

  13    from the BakerHostetler on behalf of Guest-Tek.          My first

  14    time in your courtroom, and it's a pleasure to meet you.

  15                THE COURT:    I appreciate -- I was wondering that.

  16    You didn't look familiar, and I assume Mr. Warren didn't

  17    make any travels from Ohio and so welcome.

  18                Who else do we have here?

  19                MS. KELLY:    Good morning, Your Honor.

  20    Meghan Kelly.    I'm also new to your court in this case.

  21    It's nice to meet you, Your Honor.

  22                THE COURT:    Ms. Kelly, have we met before or no?

  23                MS. KELLY:    I don't believe so, Your Honor.

  24                THE COURT:    Oh, all right.    Well, nice to meet

  25    you.   You look familiar.     That's all.    Okay.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 4 of 47 Page ID #:24660
                                                                              4

   1                MS. KELLY:    Thank you.

   2                THE COURT:    Or my condolences for getting assigned

   3    this case, but that's another story.

   4                MR. LESOVITZ:    And Jeff Lesovitz from

   5    BakerHostetler also on behalf of Guest-Tek.         And you've seen

   6    me --

   7                THE COURT:    Many times.

   8                MR. LESOVITZ:    Yes.

   9                MR. BOVARD:    Good morning, Your Honor.

  10    Kevin Bovard from BakerHostetler also on of behalf

  11    Guest-Tek.

  12                THE COURT:    All right.    So we've got some things

  13    to discuss, but I'll be candid with you all.          In light of

  14    what's going on throughout the country, this trial is in

  15    flux.   You may or may not have heard, Massachusetts, the

  16    state of Washington, Connecticut have all vacated all trials

  17    for the next month and a half.

  18                I'm going to be candid with you all.        That may

  19    happen here.    I'm just being honest with you.        Just given

  20    what has happened, there's definitely a push to consider

  21    what is going to happen with civil trials in light of the

  22    pandemic that exists.

  23                But be that as it may, I wanted to at least try to

  24    deal with some of the motions in limine, some of the

  25    preliminary matters to let you know as far as the trial


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 5 of 47 Page ID #:24661
                                                                              5

   1    estimates.

   2                I don't plan on going through the jury

   3    instructions today.      And so I'm hoping -- perhaps I've now

   4    jinxed myself by saying this -- that this will be a

   5    relatively short hearing, but we'll see.

   6                I have issued tentatives in the case.        Have the

   7    parties had a chance to review them?        I think we left them

   8    in the attorney rooms in the back.        Have the parties had a

   9    chance to review?

  10                For the plaintiff?

  11                MR. MUEHLHAUSER:      Yes, we have, Your Honor.

  12                THE COURT:    All right, Mr. Muehlhauser.

  13                MR. OXLEY:    Yes, we have.

  14                THE COURT:    All right.    And I'm sorry, I'm just

  15    going -- if you could state your name for the record just

  16    because I want to make sure the record is clear.

  17                MR. OXLEY:    Sure.   It's Bill Oxley.     And, yes, we

  18    have read them, Your Honor.       Thank you.

  19                THE COURT:    Okay.   Let's see.

  20                MR. OXLEY:    I have cards for all of us too,

  21    if you --

  22                THE COURT:    If you could just -- in the interest

  23    of what's going on, just leave them at the table, and we'll

  24    deal with them later.      All right?

  25                MR. OXLEY:    That's a good point, Your Honor.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 6 of 47 Page ID #:24662
                                                                              6

   1                THE COURT:    I mean, I don't have to worry about

   2    it, but I've got to worry about everyone else here.           So --

   3                MR. OXLEY:    Of course.

   4                THE COURT:    Okay.   So let me get my notes for this

   5    case.

   6                All right.    Let's first talk about the time limits

   7    and the trial.     You may or may not know I typically give

   8    hours for the trial.      I have a chess clock up here.

   9    Whenever you're up at the lectern, the clock is running

  10    against your time and vice versa.

  11                You all have estimated anywhere from six to eight

  12    days.   We're not going eight days in this trial.         I'm not

  13    going to -- just not going to happen.

  14                I am proposing that each side get 15 hours to

  15    present evidence.     If we average five hours a day in trial,

  16    given with other issues that go on, that should make the

  17    trial about six or seven days.

  18                As far as opening statements, my proposal's that

  19    each side -- I'm thinking 30 minutes for opening, but I am

  20    open for discussion as to whether or not you think more time

  21    would be required, given the nature of this case, and an

  22    hour for closing.     Since the plaintiff has the burden, they

  23    get an additional 20 minutes for rebuttal.

  24                So that's my proposal.      Any heartburn, issues,

  25    concerns about those proposed time limits?


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 7 of 47 Page ID #:24663
                                                                              7

   1                From the plaintiff?

   2                MR. MUEHLHAUSER:      Yes.   Would you like me to --

   3                THE COURT:    Yes, please.

   4                MR. MUEHLHAUSER:      So, Your Honor, thank you for

   5    considering the time limits.       Nomadix is generally agreeable

   6    to those, but I would say that we believe that, with a

   7    little bit of time and effort, we could cooperate with

   8    Guest-Tek and be able to present the case in, say, 12 hours

   9    each.

  10                THE COURT:    I need to mark and date this because I

  11    have never in my five years on this bench, never had a

  12    lawyer say we want less time.       So --

  13                MR. MUEHLHAUSER:      I think that we can do that.      I

  14    would say a five- to six-day estimate would be better,

  15    something we could live with.       I would say 30 days should be

  16    sufficient for opening statement.

  17                THE COURT:    Thirty minutes, you mean.

  18                MR. MUEHLHAUSER:      I'm sorry.   That's 30 minutes.

  19                I also would say that -- if we can have some

  20    discussion about the contents of the pretrial conference

  21    order today, I think that there -- through that discussion,

  22    I think we'll find ways that we'll be able to narrow and

  23    streamline the case.

  24                THE COURT:    Okay.

  25                Mr. Oxley.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 8 of 47 Page ID #:24664
                                                                              8

   1                MR. OXLEY:    Thank you, Your Honor.      I believe in

   2    shorter trials but --

   3                THE COURT:    But --

   4                MR. OXLEY:    -- I don't know --

   5                THE COURT:    Back to reality.

   6                MR. OXLEY:    Certainly.    Exactly.   Back to reality.

   7    I mean, given the time estimates for the witnesses, I don't

   8    see it being able to be done in a shorter amount of time.

   9    But if we can, we absolutely do want to do that.

  10                In terms of the other time limits that the Court

  11    suggested, I'm thinking for openings maybe 45 minutes, but

  12    maybe that's something we can discuss as we get closer so

  13    that then I could tell you for sure here's why as opposed to

  14    just "I don't want to do it in 30 minutes" kind of a thing.

  15                With respect to the closing arguments, as the

  16    Court's aware, Guest-Tek also has counterclaims in the case.

  17    And so I would ask that the period of time for closing

  18    arguments be equal per side as opposed to giving the

  19    plaintiffs additional time, given that both sides have the

  20    burden of proof.

  21                THE COURT:    Okay.    I'll consider that.    So for

  22    now, let's leave it at the 15 hours.        As we get closer to

  23    trial, I'll -- I would consider 45 minutes for each side.

  24                I will tell you -- I mean, I've heard this

  25    argument before, Mr. Oxley, about defense saying it's unfair


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 9 of 47 Page ID #:24665
                                                                              9

   1    that the plaintiffs get -- nothing has persuaded me to

   2    change that analysis.      But I will give it some thought in

   3    this case and, certainly as we get closer to trial, if you

   4    can come up with any additional reasons why, I will consider

   5    those.

   6                MR. OXLEY:    And having read those transcripts,

   7    Your Honor, that's why I focused more on we also have the

   8    burden of proof on our counterclaims.

   9                THE COURT:    Right.

  10                MR. OXLEY:    But I am aware of the Court's previous

  11    rulings on that as well.

  12                THE COURT:    All right.    Thank you.

  13                So let's try to go through these motions in

  14    limine.   I assume both sides have something to say about the

  15    motions in limine.     Who wishes to be heard?

  16                Let's start with Nomadix.      Who wishes to be heard

  17    as it relates to the motions in limine?

  18                Mr. Lezama, you've drawn the short straw once

  19    again, apparently.

  20                MR. LEZAMA:    Yes.

  21                I guess more precisely, with the Court's

  22    permission, we might divide the argument a bit on some of

  23    the motions.    Is that okay?

  24                THE COURT:    That's fine.

  25                MR. LEZAMA:    Thank you.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 10 of 47 Page ID #:24666
                                                                             10

    1               Okay.   I want to start with what might be an easy

    2   one.

    3               THE COURT:    Okay.

    4               MR. LEZAMA:    On the tentative regarding

    5   Guest-Tek's motions --

    6               THE COURT:    All right.    Let me pull up the

    7   documents here.     Bear with me one second.       Guest-Tek's --

    8   all right.

    9               MR. LEZAMA:    On page 5, there's the discussion of

   10   Guest-Tek's Motion in Limine Number 5.         And I think,

   11   consistent with the Court's summary judgment ruling that it

   12   entered yesterday, the substance is that -- and the final

   13   sentence is that "The motion is denied" but the heading is

   14   "Motion is granted" and in the -- on page 1 --

   15               THE COURT:    It was -- oh, we put 5 is granted in

   16   part and denied in part.       Is that what you're talking about?

   17               MR. LEZAMA:    Oh, no.    On Number 5, the final

   18   sentence of the Court's analysis is, you know, for these

   19   reasons and the reasons stated in the Court's summary

   20   judgment order, the Court denies Guest-Tek's Motion in

   21   Limine Number 5, but the heading -- heading Number 5, you

   22   know, above the prior paragraph says that the motion is

   23   granted.

   24               THE COURT:    I -- we may be looking at a

   25   different -- because my heading says Guest-Tek's Motion in


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 11 of 47 Page ID #:24667
                                                                             11

    1   Limine Number 5 is denied.        You're saying it says granted?

    2               MR. LEZAMA:    My copy of the tentative does.

    3               THE COURT:    Oh, I'm sorry.      Then we may have given

    4   you the wrong -- because I -- mine says denied.            So --

    5               MR. LEZAMA:    Okay.    Okay.

    6               THE COURT:    Yeah.

    7               MR. LEZAMA:    Great.    And then just -- yeah, on my

    8   copy as well, the -- on page 1, the kind of summary of the

    9   proceedings, sort of, title of the order has 5 in the

   10   granted section.

   11               THE COURT:    Granted in part and denied in part.        I

   12   saw that.    Yeah.   That is an error.       So we can change that.

   13               MR. LEZAMA:    Okay.    Great.    Thank you.

   14               THE COURT:    Is that it?      Thank you for coming.

   15   No.

   16               MR. LEZAMA:    Okay.    Let me move to the other

   17   tentative on Nomadix's motion, and maybe I can start with

   18   Number 1.

   19               THE COURT:    All right.

   20               MR. LEZAMA:    And this is the one on the --

   21               THE COURT:    With respect to Mr. Warrick?

   22               MR. LEZAMA:    Yes.    Okay.    So what Guest-Tek argued

   23   and what the Court has in its tentative is that the last day

   24   disclosure of Mr. Warrick is justified because Nomadix

   25   supposedly provided -- cited Guest-Tek's source code for the


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 12 of 47 Page ID #:24668
                                                                             12

    1   first time only on the last day of discovery, the second

    2   supplemental contentions.       And that's just a -- that's a

    3   false premise.     We actually cited the source code back

    4   in 2017, two years to the day before the close of fact

    5   discovery.    And --

    6               THE COURT:    Say that one more time.      You cited the

    7   source code two years ago?

    8               MR. LEZAMA:    Two years earlier in August 2017

    9   before the close of fact discovery.         And so -- you know,

   10   that's a statement that appears a number of times in

   11   Guest-Tek's motions and oppositions that the reason that,

   12   you know, X was late or the reason that this was justified

   13   is that Nomadix didn't cite source code until its second

   14   supplemental contentions.

   15               And the truth is that we cited them -- well, we

   16   cited source code back in August 2017, two years to the day

   17   before the close of fact discovery.         And where that appears

   18   in the record is actually in our Exhibit 14 to our

   19   oppositions to Guest-Tek's motions, combination of our

   20   Exhibit 14 and Exhibit 8.

   21               So, you know, we -- you know, the need to put it

   22   in the record came up, you know, only because we saw their

   23   arguments on their motions.

   24               THE COURT:    Okay.

   25               MR. LEZAMA:    So that's where it is in the record.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 13 of 47 Page ID #:24669
                                                                             13

    1               THE COURT:    All right.

    2               MR. LEZAMA:    So just want to -- wanted to point

    3   that out.

    4               In addition, the -- you know, the other reason

    5   that the Court mentions is that, you know, he was mentioned

    6   during a deposition as someone with relevant information

    7   concerning Guest-Tek's source code.         But, you know, that was

    8   on August 6th, just a couple weeks before the close of fact

    9   discovery.

   10               That's -- I mean, first of all, you know, I do

   11   note that the Court has a case here citing -- you know,

   12   finding that at least in that case deposition testimony, you

   13   know, could be sufficient to discharge the duty to

   14   supplement.

   15               But I think there are several cases going the

   16   other way, and I think it's really fact dependent.           And, you

   17   know, it's not like he was held out as, you know, the person

   18   that, you know, has all the answers.

   19               You know, to the contrary, you know, we served an

   20   interrogatory very early in the case asking for the

   21   programmers most knowledgeable about Guest-Tek source code.

   22   They did not identify Mr. Warrick in response to that

   23   interrogatory.

   24               The interrogatory -- let me see if I can hold that

   25   up here.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 14 of 47 Page ID #:24670
                                                                             14

    1               Okay.    So the interrogatory -- going back to

    2   Nomadix's motions in limine, Exhibit 16 there, is Nomadix's

    3   first set of interrogatories.        And so it's

    4   Interrogatory Number 4.       And so I can -- I can call it a

    5   docket number.      So it's Docket Number 557-16.

    6               THE COURT:    Okay.   I'll take a look at that again.

    7               MR. LEZAMA:    And the ECF page number is 20839.

    8   Alternatively, you know, Exhibit 16, page 343 of the

    9   sequentially numbered exhibits.

   10               And so that one asks for them to identify, you

   11   know, the persons knowledgeable about the source code.            We

   12   don't have their response in the record.         I've got a copy

   13   here if that would be helpful to hand out.

   14               THE COURT:    No.   That's okay.

   15               MR. LEZAMA:    I don't think they're going to

   16   dispute that they didn't identify the response to that

   17   interrogatory.

   18               And so, you know, the late disclosure is quite

   19   prejudicial.     You know, even if you credit the

   20   August 6th, you know, mention in passing during the

   21   seven-hour deposition -- I mean, might not have been seven

   22   hours but, you know, for the --

   23               THE COURT:    Lengthy deposition.

   24               MR. LEZAMA:    Yeah, lengthy deposition.       You know,

   25   it's still prejudicial at that point.         You know, fact


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 15 of 47 Page ID #:24671
                                                                             15

    1   discovery closed on August 30th.        We don't -- you know, we

    2   didn't have time at that -- and even if we had known that,

    3   you know, he was someone that was going to be called as a

    4   witness, we had no time to ensure that Guest-Tek had

    5   produced all the documents that were in his custody that

    6   would be relevant to his testimony, and, you know, this is

    7   their CTO.

    8               This is someone they should have identified on

    9   Day 1.    And so it's not any kind of mystery that he's going

   10   to have knowledge about their products to them.           Right?   I

   11   mean -- and the operation of their products has been the

   12   central issue in this case since Day 1.

   13               THE COURT:    And Mr. Lezama, both sides, I

   14   neglected to mention.      I have to leave at 11:30.       I

   15   mentioned earlier we have this emergency meeting that will

   16   likely impact this trial that I --

   17               MR. LEZAMA:    Okay.

   18               THE COURT:    -- have to be at.     So just --

   19               MR. LEZAMA:    Absolutely.

   20               THE COURT:    Just want to make sure both sides

   21   know.

   22               MR. OXLEY:    Your Honor, may I -- I'm sorry to

   23   interrupt.    May I suggest time limits on this for both

   24   sides?

   25               THE COURT:    Well, I was going to propose each side


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 16 of 47 Page ID #:24672
                                                                             16

    1   gets 15 minutes so that we -- I can get out of here by

    2   11:30.

    3               MR. OXLEY:    That works for us, Your Honor.

    4               THE COURT:    All right.    So just --

    5               MR. LEZAMA:    Okay.

    6               THE COURT:    All right.

    7               MR. LEZAMA:    I guess just -- I'll be much more

    8   brief on the next couple ones.

    9               For Bryksa, the proffered reason is that we

   10   disclosed late to call a county record format contentions.

   11   That is moot now by the Court's summary judgment order

   12   yesterday.    So there is no other proffered reason -- no

   13   other reason justifying the late disclosure of Mr. Bryksa.

   14   You know, that testimony will be irrelevant now because --

   15   due to the Court's summary judgment order yesterday.

   16               THE COURT:    Okay.

   17               MR. LEZAMA:    And, you know, the same thing

   18   applies.    It's prejudicial.      We had no time to ensure that

   19   they have produced all the documents necessary to test his

   20   knowledge and so forth.

   21               For Ms. Latour, you know, they said we're -- let

   22   me see.    Okay.   Guest-Tek -- yeah.     So the tentative says

   23   Guest-Tek shows it disclosed Ms. LaTour as soon as it became

   24   aware that Ms. Latour's testimony was needed after Nomadix

   25   filed a discovery motion concerning Guest-Tek's reporting of


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 17 of 47 Page ID #:24673
                                                                             17

    1   customer properties.

    2               But the reporting of customer properties has been

    3   an issue since Day 1.      I mean, that was a very -- you know,

    4   her declaration is on a very narrow topic.          It's, like, two

    5   paragraphs long and -- and addresses only the issue of, you

    6   know, migrating one system from iBAHN to Guest-Tek.           iBAHN

    7   was a company that Guest-Tek acquired.         You know, the --

    8   what they have her down on the witness list as is that she's

    9   going to testify about sales of Guest-Tek products,

   10   properties at which the solutions are located, and

   11   Guest-Tek's reporting and payments relating to license

   12   agreement.

   13               All those issues are central issues in this case

   14   since Day 1.     That can't be the -- you know, this one motion

   15   that we filed, to say that the discovery response was

   16   inadequate can't be the justification for identifying her on

   17   the last day of fact discovery.

   18               Okay.   Moving on quickly, with respect to

   19   Dr. Knightly and Dr. Rupp, the tentative says that the

   20   justification is that -- and so these are just -- these --

   21   just to be clear, these individuals were disclosed

   22   December 13th, 2019, long after discovery had closed -- even

   23   expert discovery had closed after the last deposition in

   24   this case.

   25               The reasoning is that Guest-Tek had shown that it


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 18 of 47 Page ID #:24674
                                                                             18

    1   was unable to reach these individuals until November 2019.

    2   That's still not very diligent if they were able to contact

    3   them in November 2019.

    4               And more importantly, Your Honor, there's really

    5   nothing in the record, I would respectfully submit, nothing

    6   in the record that really shows diligence during the fact

    7   discovery period.      There's a single statement in a

    8   declaration of Mr. Lesovitz that he attempted to contact

    9   these individuals in November 2018, which was during the

   10   fact discovery period, and then that he got in touch with

   11   them in November 2019, a year later after fact discovery had

   12   closed.    There's no showing of any kind of diligence from

   13   November 2018 to the close of fact discovery, you know, to

   14   get in touch with these people.

   15               It's a single statement.      We don't know what he

   16   did.   There's really nothing in the record there, so we

   17   would respectfully submit that that's not sufficient.

   18               Okay.   Let me move on to Number 2, to Motion in

   19   Limine Number 2 and just -- on Exhibit 2045.          So that was --

   20   that was granted in our favor.        And I just wanted -- so,

   21   obviously, not complaining about that.

   22               THE COURT:    You want to use your now ten minutes

   23   to talk about this?

   24               MR. LEZAMA:    I -- what I want to understand is --

   25   so first of all, it's -- I assume that any copies of exhibit


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 19 of 47 Page ID #:24675
                                                                             19

    1   that are duplicates on the exhibit list will also, you know,

    2   not be allowed.     And one reason this comes up elsewhere on

    3   the exhibit list is that it's Exhibit 10 to Dr. Gottesman's

    4   report.

    5               And the Court doesn't explicitly address whether

    6   Dr. Gottesman is allowed to talk about Exhibit 2045 and

    7   present his opinions on it.       We had asked that that be

    8   stricken as well.

    9               And really this kind of ties in as well with

   10   Motion in Limine Number 3 and the first part about excluding

   11   their configuration theories that were not timely disclosed.

   12               So what the Court has found is that Mr. Razvi will

   13   be precluded from being a witness because he was disclosed

   14   too late.    The Court has found that -- tentatively, that

   15   Exhibit 2045 is out, and 2045 is a document that Mr. Razvi

   16   prepared showing the properties at which certain

   17   configurations, you know, supposedly prevent a royalty

   18   allegation.

   19               And then in Motion in Limine Number 3, the Court

   20   has found that -- or tentatively said that, you know,

   21   Guest-Tek has not persuasively argued why it did not

   22   disclose the configuration information in its response to

   23   Interrogatory Number 24.

   24               And so our concern is that there's all this late

   25   disclosure, and all of that is the basis -- is really the


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 20 of 47 Page ID #:24676
                                                                             20

    1   sole basis for Dr. Gottesman's argument that the 635

    2   properties listed in Exhibit 2045 are not covered by the

    3   patents.    And it seems like, if he is allowed to present

    4   testimony on that, that's an end run around all these

    5   findings that the Court has made.

    6               And so -- and then this is really -- it's really

    7   prejudicial on a number of levels.        There's a total bait and

    8   switch here.     You know, we had this interrogatory, been

    9   asking them throughout the entire discovery period, "Tell us

   10   all your reasons why you're not covered by the patents.

   11   Give us the configuration information."         We had to -- you

   12   know, we gave them the specific interrogatory on

   13   configuration information.

   14               They told us, "Here are the values that we're

   15   relying on."     And then as the bait and switch, after fact

   16   discovery is closed, after Dr. Stubblebine has presented his

   17   opening report on why the patents covered Guest-Tek's

   18   devices, they say, "Here's this other configuration

   19   information that we're going to rely on."

   20               And the Court is now saying the exhibit is out,

   21   Mr. Razvi is out, but Dr. Gottesman has also needs to be

   22   precluded from presenting that information that he learned

   23   only from Exhibit 2045 and from talking to Mr. Razvi.

   24               And that is -- I can just give the Court a

   25   citation here.     So Exhibit 8 -- it's paragraph 34 of


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 21 of 47 Page ID #:24677
                                                                             21

    1   Dr. Gottesman's expert report.        And he basically explains

    2   what is his -- it's his understanding that certain hotels

    3   are configured certain ways and his basis for that

    4   understanding is talking to Mr. Razvi, who's precluded, and

    5   Exhibit 10, which is the same thing as Exhibit 2045.

    6               Okay.   And I think with that, I'll turn it over to

    7   my co-counsel if --

    8               THE COURT:    All right.

    9               MR. LEZAMA:    -- they have anything else they want

   10   to mention.

   11               MR. MUEHLHAUSER:     So I have a couple of brief

   12   comments on the Court's tentative denying Nomadix's Motion

   13   in Limine Number 6 and Number 8.

   14               THE COURT:    All right.

   15               MR. MUEHLHAUSER:     Just a quick question.      Should

   16   we be using our time -- if I -- I have some comments also on

   17   the pretrial conference order.        Should I just move into

   18   those comments when I finish with the --

   19               THE COURT:    Yes, please.

   20               MR. MUEHLHAUSER:     Okay.   Will do.

   21               So I understand that the reason for denying both

   22   of those motions in limine is really the same between both

   23   of them, that essentially Nomadix was requesting relief that

   24   was too broad and vague and seeking to exclude in blanket

   25   form rather than focusing on a specific piece of evidence.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 22 of 47 Page ID #:24678
                                                                             22

    1   And so I understand that ruling.          I want to make sure that,

    2   when we have the trial going in --

    3               THE COURT:    I mean, look, yeah.      Once we get to --

    4   I don't -- the question I had in my written notes was what

    5   is it that you're seeking to exclude?         I just wasn't sure.

    6               This doesn't mean you can't raise it again at the

    7   time you see the evidence.       If you could give me a heads-up,

    8   that would be appreciated.       But just looking at the motion,

    9   I wasn't sure what it is exactly you're trying to exclude.

   10               MR. MUEHLHAUSER:      Okay.    Thank you.   So as long as

   11   the objection, they can still be made at trial --

   12               THE COURT:    Yes.

   13               MR. MUEHLHAUSER:      -- based on -- these are

   14   mediation communications.        There are no exception that these

   15   can come in in a legal proceeding.         I can make an objection

   16   on that basis if that's about what's to be introduced.

   17               THE COURT:    Yes.

   18               MR. MUEHLHAUSER:      Okay.    Thank you.

   19               I will say that in Guest-Tek's opposition to both

   20   of those motions in limine, there was something somewhat

   21   troubling that came up in both of them which -- it appears

   22   that Guest-Tek is attempting to bring in now a defense to

   23   the case that's been stricken by the Court already, and it's

   24   Docket 151.

   25               I believe this is at page 11 where the Court has


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 23 of 47 Page ID #:24679
                                                                             23

    1   struck the defense that -- that Nomadix can't make out its

    2   breach of contract claim because Nomadix has breached by

    3   failing to retain an expert under the parties' MOU

    4   agreement, a separate agreement.

    5               Now, that defense has been stricken.        It was very

    6   clear that it was stricken.       And in both oppositions to

    7   Nomadix's Motion in Limine Number 6 and Number 8, Guest-Tek

    8   is offering that it needs the mediation communications or

    9   evidence related to the Court's ruling regarding the

   10   arbitration requirement, it needs information in both of

   11   those areas in order to make out this defense.

   12               So that's troubling.      And that's going to lead me

   13   into the comments that I have about the final pretrial --

   14               THE COURT:    All right.    Go ahead.

   15               THE CLERK:    -- conference order.

   16               So we really need to have a pretrial conference

   17   order that's going to be the framework or the backbone for a

   18   fair and efficient trial.       And I think we need to identify

   19   with specificity what are the issues that are going to be

   20   presented before the Court, before the jury.

   21               And so just to start with the defense that I was

   22   just mentioning, I'm looking at the -- the proposed final

   23   pretrial conference.      That's Docket 587.     And I'm looking on

   24   page 12 where we have a -- a recitation of Guest-Tek's

   25   defenses.    And so I'm going to be looking at Guest-Tek's


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 24 of 47 Page ID #:24680
                                                                             24

    1   Defense Number 3, and it's labeled "Waiver of Royalties."

    2   And this is the defense that -- where Guest-Tek is saying

    3   Nomadix's own breach based on a supposed failure to

    4   negotiate royalty rates under the license agreement is a

    5   defense to Nomadix's breach of contract claim against

    6   Guest-Tek for royalties.       They're saying Nomadix's breach is

    7   a defense against Nomadix's claim for breach.

    8               The Court has already stricken this defense.          This

    9   was pleaded by Guest-Tek as Defense Number 10, and the Court

   10   struck this.

   11               Again, looking at Docket 151 -- and this is at

   12   page 9 -- we would say that, reviewing the Court's order,

   13   it's law of the case now that Guest-Tek's obligation to pay

   14   royalties is not dependent on any Nomadix obligation that

   15   Guest-Tek says has been breached.

   16               So this defense really should not be permitted to

   17   come back into the case.       It's already been stricken.

   18               THE COURT:    Okay.

   19               MR. MUEHLHAUSER:      And then next, moving to the

   20   Defense Number 4.

   21               THE COURT:    Estoppel?

   22               MR. MUEHLHAUSER:      This is -- well, it's their --

   23   Guest-Tek is labeling this failure to mitigate.

   24               THE COURT:    I'm sorry.    Yes.

   25               MR. MUEHLHAUSER:      Failure to mitigate.     This is


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 25 of 47 Page ID #:24681
                                                                             25

    1   what I was referring to as the defense based on supposed

    2   failure to retain an expert witness under the MOU.

    3               This is a defense that has been stricken again in

    4   the Court's order on Nomadix's motion to dismiss Docket 151.

    5   This is at page 11.

    6               The Court's ruled that obligations under the

    7   Memorandum of Understanding, what we've been calling the

    8   MOU, are independent from the obligations under the license

    9   agreement.

   10               And so it appears that Guest-Tek is trying to pull

   11   this back in now as Defense Number 4.         We think that's

   12   improper, shouldn't be permitted.        It's been stricken.

   13               THE COURT:    All right.    Okay.   Thank you.

   14               MR. MUEHLHAUSER:     Then just to move on, I just

   15   have a couple more comments.

   16               It really seems to Nomadix that we don't have

   17   enough specificity in the pretrial conference order with

   18   respect to the defenses of patent invalidity that Guest-Tek

   19   is raising.

   20               And looking at the pretrial conference order,

   21   Docket 587, starting at page 16, we have the beginning of

   22   the recitation of all of the invalidity defenses that

   23   Guest-Tek is proposing could be tried in the case.

   24               And Guest-Tek introduces the list of defenses,

   25   which is long -- and I'll cover a little bit of that -- but


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 26 of 47 Page ID #:24682
                                                                             26

    1   they introduce the very first sentence after the heading,

    2   "Guest-Tek's Counterclaim Number 3, Declaration of No

    3   Coverage," they say "a non-exhaustive summary of Guest-Tek's

    4   invalidity positions follows."

    5               And so that -- there's already, I would say,

    6   dozens and dozens of theories identified here.          But to think

    7   that that's non-exhaustive is a little bit troubling.            We

    8   should have more specificity in this document.

    9               But just to move on and just have a little bit of

   10   a discussion about what are the theories that are being

   11   raised here, if we look on page 17, where Guest-Tek is

   12   addressing the '266 and '899 patent claims, there are

   13   several bullet points.

   14               So there are a couple of bullet points regarding

   15   prior art references that relate to supposed anticipation

   16   theories.    Then there are three bullet points below that

   17   that talk about a number of possible combinations that

   18   Guest-Tek is raising here relating to the obviousness of the

   19   patent claims.     But there's probably more than 20

   20   combinations just listed in those three bullets.

   21               THE COURT:    Your ultimate concern is that you're

   22   worried you're going to get barraged, blindsided -- well,

   23   not blindsided, I mean, that it's all going to come out.

   24   You don't know what you're fighting against.

   25               MR. MUEHLHAUSER:     Exactly.    It's a little bit of


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 27 of 47 Page ID #:24683
                                                                             27

    1   hide the ball at this stage, and I don't think it's

    2   appropriate.     We really ought to have specificity.

    3   Guest-Tek should be able to identify what are the best

    4   theories, what are the best items of prior art.           Maybe it's

    5   two theories per patent claim, maybe it's two pieces of

    6   prior art per patent, something like that, to give us

    7   specificity about what really we should be prepared for and

    8   what we're -- you know, what we can expect to face at a

    9   trial rather than just any of the possible combinations that

   10   we're listing in these bullets.

   11               And then the same thing is true on the next -- in

   12   the next page 19, again, the list of bullets.          Probably --

   13   there on page 19, the bullets comprise probably more than 20

   14   different combinations for obviousness.

   15               You know, it's really difficult to know what

   16   Guest-Tek intends to put on, not -- I really I don't think

   17   it's all of them.

   18               THE COURT:    Okay.

   19               MR. MUEHLHAUSER:      So I think that's probably all

   20   that I -- that I'll point out now.        If there are additional

   21   questions, maybe I could come up and just address those --

   22               THE COURT:    All right.

   23               MR. MUEHLHAUSER:      -- in a minute or two later.

   24               THE COURT:    All right.    Thank you.

   25               Let's hear from the Guest-Tek.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 28 of 47 Page ID #:24684
                                                                             28

    1               MS. KELLY:    Thank you, Your Honor.

    2               THE COURT:    I'm sorry.    Again, the name just

    3   because I just -- I have a bad memory.         So --

    4               MS. KELLY:    It's fine, Your Honor.       Meghan Kelly.

    5               THE COURT:    Meghan Kelly.     Okay.   That shouldn't

    6   be too hard to remember.

    7               MS. KELLY:    Now, if I was blonde, it would be a

    8   little easier but --

    9               THE COURT:    Oh, okay.

   10               MS. KELLY:    Your Honor, I'll start with Motion in

   11   Limine 1.    I'm not going to respond to everything Mr. Lezama

   12   said.

   13               But in terms of Mr. Warrick, while the plaintiffs

   14   may have cited source code in 2017, the source code in the

   15   explanation of what they were intending to use it for was

   16   first disclosed to us in their second supplemental

   17   infringement contentions.

   18               I think most importantly what Mr. Lezama said

   19   was -- I believe what he said is it's not a mystery that

   20   Mr. Warrick was going to have information and knowledge of

   21   the operation of the products at issue in this case.

   22               And that's exactly our point.       Mr. Warrick was

   23   disclosed.    He wasn't briefly mentioned in Mr. Levy's

   24   deposition.     Mr. Levy was asked who is the person who

   25   oversaw Guest-Tek's design around program.          The design


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 29 of 47 Page ID #:24685
                                                                             29

    1   arounds are obviously a key issue here, as I am sure

    2   Your Honor is more than familiar with.         And who Mr. Levy

    3   identified was Mr. Warrick.

    4               Mr. Warrick appears on Guest-Tek's website, as

    5   Mr. Lezama said, as the chief technology officer.           We know

    6   plaintiffs know that because they cited in their

    7   Complaint -- paragraph 8 of their original Complaint cites

    8   to Guest-Tek's website.

    9               So the idea that they did not know or that there

   10   was some harm from Mr. Warrick's inclusion on our

   11   supplemental disclosures in August is simply not true.

   12               Continuing on with Motion in Limine 1, I'd like to

   13   discuss the Court's ruling on Mr. Swope, Mike Swope, who was

   14   counsel for Guest-Tek.      Rule 26(e) requires supplementation,

   15   Your Honor, only when that information is not otherwise made

   16   known to the party during discovery.

   17               Nomadix here certainly knew about Mr. Swope, and

   18   he was clearly identified during discovery as an individual

   19   with information concerning the parties' negotiations here.

   20               Mr. Swope appears in the license agreement.          His

   21   name appears in the license agreement as the person to whom

   22   Nomadix should send the notices required under the

   23   agreement.

   24               He e-mailed -- dozens of e-mails are produced from

   25   Mr. Swope as part of our discovery.         Mr. Swope wrote two


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 30 of 47 Page ID #:24686
                                                                             30

    1   declarations in this case in 2017.        In April, he filed a

    2   declaration in support of Guest-Tek's motion to dismiss.

    3               In that he discusses the knowledge he has about

    4   correspondence between the parties and states that he, in

    5   fact, represented Guest-Tek at the mediation in 2014 that

    6   resulted in the MOU.

    7               So the idea that Nomadix was not made aware of

    8   Mr. Swope, the knowledge he had and his relevance to this

    9   case during discovery is simply not supported by the facts.

   10   And Guest-Tek was not required under Rule 26(e) to

   11   supplement because Nomadix had otherwise been made known of

   12   Mr. Swope.

   13               Additionally, Your Honor, Rule 37 requires that

   14   the failure to supplement either be justified or harmless.

   15   Here it's clearly harmless that Mr. Swope was not included

   16   earlier in Guest-Tek's disclosures.

   17               THE COURT:    Because of his extensive involvement?

   18   Is that --

   19               MS. KELLY:    Yes, Your Honor, and precisely because

   20   he's going to testify about conversations he had with

   21   Nomadix.

   22               Nomadix knows what he said during these

   23   conversations because he was having them with Mr. Lezama,

   24   Mr. Muehlhauser, and their partner, Mr. Shreve.           So they

   25   know and they have the e-mail and they have the documents


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 31 of 47 Page ID #:24687
                                                                             31

    1   and they -- those lawyers were on those phone calls,

    2   Your Honor.     They know what he said and what he will say.

    3               To the extent, Your Honor, that plaintiffs don't

    4   believe they have a full understanding of what those

    5   conversations were or what Mr. Swope will say, we will

    6   certainly be happy to make him available for a deposition,

    7   if they would like, at their convenience and where they

    8   would like it.

    9               But we believe, Your Honor, that they have all

   10   that information.      They know that because these are

   11   communications that he will testify about that were with the

   12   Knobbe lawyers who represented Nomadix.

   13               THE COURT:    Okay.

   14               MS. KELLY:    Additionally, Your Honor, I think I

   15   can't overstate the prejudice to Guest-Tek that would exist

   16   from the exclusion of Mr. Swope.        Plaintiffs have their

   17   counsel who was involved in negotiation, Mr. Shreve, on

   18   their witness list.

   19               The counsel for Guest-Tek who can talk about these

   20   negotiations is Mr. Swope and only Mr. Swope.          He drafted

   21   the license agreement on behalf of Guest-Tek.          He attended

   22   the mediation and the Memorandum of Understanding, and he

   23   had direct communications during those negotiations which

   24   are critical given that Your Honor has already ruled that

   25   there is ambiguity in the license agreement.          Right?


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 32 of 47 Page ID #:24688
                                                                             32

    1               So Your Honor found that whether or not what

    2   "asserts" mean is ambiguous.       You also determined in your

    3   summary judgment ruling the clause about functionality is

    4   ambiguous.

    5               Mr. Swope is the person for Guest-Tek who can

    6   explain what discussions happened around those clauses

    7   between Guest-Tek and Nomadix's counsel during the drafting

    8   process.    He's the person who was on the e-mail.         He's the

    9   person who prepared the redline.

   10               And those e-mails and redlines make it clear and

   11   reference phone conversations that Mr. Swope was having with

   12   Mr. Shreve and others at Knobbe as they were trading these

   13   drafts back and forth and what they were talking about.

   14               So the fact that these phone calls existed is

   15   going to be in evidence.       These are documents on plaintiff's

   16   own exhibit list.      And not having Guest-Tek to have the

   17   witness who can talk about what the content of that is and

   18   who can explain to the jury what the evidence is that shows

   19   what the parties agreed for these ambiguous terms is

   20   severely prejudicial to Guest-Tek.

   21               So for those reasons, Your Honor, we think that

   22   Mr. Swope -- it was harmless to the plaintiffs, given their

   23   knowledge and their extreme prejudice to Guest-Tek, to not

   24   allow Mr. Swope to testify.       So we would ask that Your Honor

   25   reconsider your position in the tentative on that.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 33 of 47 Page ID #:24689
                                                                             33

    1               THE COURT:    All right.

    2               MS. KELLY:    Briefly, Your Honor, on Motion in

    3   Limine 2, Mr. Lezama stated that Dr. Gottesman should not be

    4   allowed to rely on the 2045, the exhibit that you've

    5   excluded, and his conversations.

    6               Rule 703 explicitly contemplates, Your Honor, that

    7   an expert can rely on things that are not admissible.

    8   Obviously, he's is not going to parrot hearsay -- that's not

    9   his role as an expert -- but these are documents and

   10   conversations that he relied on for his opinion.           They were

   11   timely disclosed as the bases for those opinions, as were

   12   his opinions under the Court's orders, scheduling orders

   13   related to expert discovery.       For the same reasons that

   14   Your Honor allowed him to rely on his testing and the

   15   executable software, that you've excluded the software but

   16   you have allowed him to testify about his testing,

   17   Dr. Gottesman and Ms. Riley should also be allowed to

   18   testify for their opinions based on 2045, the listing of

   19   hotels and the conversations that they had.

   20               Briefly, Your Honor, on Nomadix's Motion in

   21   Limine 5, which is to exclude the IPRs, I understand

   22   Your Honor's ruling that the Patent Board's decision to

   23   institute to grant the IPR petitions is out.          What I would

   24   ask, Your Honor, is that plaintiffs have included the denial

   25   of petitions on their exhibit list.         We would ask that those


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 34 of 47 Page ID #:24690
                                                                             34

    1   should be out.

    2               Frankly, Your Honor, Guest-Tek will stipulate to

    3   the fact that we filed IPRs and the dates that we filed

    4   IPRs, which is what plaintiffs need for their breach of

    5   contract claim related to the no challenge clause.

    6               To the extent that Your Honor is excluding some of

    7   the evidence of IPRs, we believe the whole thing should be

    8   out.   The stipulation, we can work with Nomadix to get what

    9   they need in terms of that evidence.

   10               But for the reasons that the granting should be

   11   out, all of the evidence should be out, and we shouldn't be

   12   picking and choosing what parts of the IPR decisions come in

   13   and what don't.

   14               THE COURT:    Okay.

   15               MS. KELLY:    Briefly, Your Honor, on the -- what

   16   Mr. Muehlhauser raised on the pretrial conference --

   17               THE COURT:    Right.

   18               MS. KELLY:    -- I think that the plaintiffs

   19   misunderstand our waiver of royalties defense.          This is

   20   related to plaintiff's failure to negotiate the renewal

   21   rates.

   22               So the original license expired in December 2015.

   23   The parties under that original agreement were required to

   24   negotiate rates for the renewal term of the license which

   25   began January 1st.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 35 of 47 Page ID #:24691
                                                                             35

    1               It's Guest-Tek's position that Nomadix did not do

    2   that, and so this claim is really limited to -- this defense

    3   is limited to a waiver of damages and royalties from 2016

    4   forward because the parties never agreed on the renewal rate

    5   as they were required to under the contract.

    6               THE COURT:    So now I appreciate that clarification

    7   or response.     I guess does it beg the question that maybe a

    8   conversation between the two of you might narrow some of the

    9   issues that Mr. Muehlhauser raised in relation to the final

   10   pretrial conference order?

   11               MS. KELLY:    Yes, Your Honor.     And I think that

   12   I've -- we've had some meet and confers with Mr. Muehlhauser

   13   and his team, and I think, hopefully, you're happy with the

   14   number of agreed-upon jury instructions.

   15               THE COURT:    No.   But I rarely am in civil cases,

   16   but be that as it may.

   17               MS. KELLY:    We made some progress.      We are

   18   certainly happy to sit down and discuss with Mr. Muehlhauser

   19   and try to work together to provide the clarity that he's

   20   looking for.

   21               I will say in response to his request that we

   22   provide more specificity of invalidity defenses, the

   23   local rules require that this pretrial order -- it's our key

   24   evidence related to it moreover --

   25               THE COURT:    Right.   But in fairness, I mean, when


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 36 of 47 Page ID #:24692
                                                                             36

    1   you do what lawyers do, non-exhaustive lists, I think anyone

    2   on the other side of that is, like, okay.          What -- A, I

    3   think what you -- I mean, Nomadix is saying, "A, what you've

    4   put is too broad; B, but you've also put in this catchall

    5   phrase, you know, 'non-exhaustive.'         What else is coming

    6   down the pike?"

    7               Again, maybe I am wrong on this, but at this stage

    8   or as we get closer and closer to trial, there shouldn't be

    9   that many secrets.      And so why not -- look, I come from a

   10   different school of thought.       Like, when it's showtime, when

   11   the battle has to be fought in these trials, everyone should

   12   know what's going to -- know what's out there just press the

   13   play button and let the jury decide.

   14               MS. KELLY:    And I absolutely agree with you, Your

   15   Honor, which is why Mr. Muehlhauser and I had a conversation

   16   yesterday about making sure we were disclosing witnesses and

   17   documents be introduced in advance.         We don't -- we're not

   18   looking for a trial by surprise.

   19               That said, Your Honor, there are five patents at

   20   issue and 18 claims.

   21               THE COURT:    Right.

   22               MS. KELLY:    We requested that the plaintiff

   23   likewise narrow the claims that they are really bringing in

   24   what's going to be a 15-hour case that they're putting on,

   25   and they didn't.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 37 of 47 Page ID #:24693
                                                                             37

    1               So to the extent that there needs to be this

    2   narrowing, which we agree with absolutely, we think it

    3   needs --

    4               THE COURT:    For both sides.

    5               MS. KELLY:    Absolutely, Your Honor.

    6               THE COURT:    And so I don't know if you guys were

    7   here this morning, but I had a mandatory injunction hearing

    8   where the parties were asking me to order, in essence, the

    9   other side to meet and confer, which I couldn't do in the

   10   injunction context.      But I do need to do that to accomplish

   11   that here?

   12               MS. KELLY:    Not from us, Your Honor.      I'm happy to

   13   meet and confer, and we can sit down and have a conversation

   14   and narrow things.      I don't see that being an issue,

   15   Your Honor, with the understanding that it's reciprocal.

   16               THE COURT:    And, Mr. Muehlhauser, you've seemed

   17   eminently reasonable during the proceedings, not to say

   18   Mr. Lezama hasn't, but you have been.

   19               I mean, you raised some legitimate issues.         I

   20   mean, no one wants trial by surprise.         Does it make sense

   21   for you to meet and confer to discuss those concerns and

   22   perhaps with an eye towards resubmitting this final pretrial

   23   conference order?

   24               Because look.     I'm going to tell you this meeting

   25   in five minutes, I anticipate -- I don't have any inside


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 38 of 47 Page ID #:24694
                                                                             38

    1   information, but I anticipate we will probably go the way of

    2   New York, Massachusetts, and other states, which will mean

    3   that this trial will not happen when -- it was scheduled for

    4   April 14th.     This trial is not going -- there's a high

    5   probability that this trial will not happen on April 14th.

    6   It could, but at least, if things are going the way they

    7   are, it's not going to happen, which would give more time

    8   for you all at least -- at a minimum, as it relates to this

    9   issue, to try to narrow the issues down so that we know what

   10   we're going to have a fight about.

   11               MR. MUEHLHAUSER:     Yeah, absolutely, Your Honor.

   12   This is Doug Muehlhauser, for the record.          Absolutely we're

   13   willing to sit down, meet and confer, try to narrow and

   14   streamline the issues for a fair and efficient trial.

   15   Absolutely.

   16               THE COURT:    All right.

   17               Mr. Oxley, you were standing up.        Oh --

   18               MR. OXLEY:    Your Honor.

   19               THE COURT:    -- thank you, Ms. Kelly.

   20               MS. KELLY:    Thank you.

   21               THE COURT:    I remembered this time.

   22               MR. OXLEY:    Thank you, Your Honor.      Bill Oxley for

   23   Guest-Tek.

   24               With respect to the Motions in Limine that

   25   Mr. Muehlhauser talked about, 4 and 6, I don't really have


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 39 of 47 Page ID #:24695
                                                                             39

    1   any comments about the Court's tentative.          I think it's very

    2   clear, as were the Court's summary judgment orders.

    3               The one thing I did want to comment on is this

    4   thing that keeps getting repeated that I think we're going

    5   to hear more of, which is, in our view, the wrong idea that

    6   the Court's orders previously about compelling arbitration

    7   did anything more than what those orders actually said.

    8   What those orders said was, Guest-Tek, you can't any more

    9   say that the plaintiffs were supposed to go to arbitration

   10   first, and you can't say that because what happened was that

   11   arbitration agreement was replaced by a different procedure

   12   that was carried forward in the MOU, which is to jointly

   13   retain an expert who would evaluate the patents, provide

   14   input to the parties so that they could then mediate within

   15   a 12-month standstill period.        And it's undisputed that

   16   Nomadix never did that alternate procedure.

   17               So what we have told the plaintiffs and the Court

   18   is that what we intend to do is to bring forward all of that

   19   evidence for two reasons.       One, is it shows the plaintiffs

   20   did not do what's required in their case in chief, which is

   21   to prove in the words of CACI 303 that they did all or

   22   substantially all of the significant things that the

   23   contract required it to do.       They can't prove that, in our

   24   view, and we intend to present that evidence.          They want to

   25   erase it from the case, but we don't think they can do that.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 40 of 47 Page ID #:24696
                                                                             40

    1               And that's set forward in our pretrial conference

    2   statement as well as our motions in limine.          And it is the

    3   same thing that supports Guest-Tek's claims against Nomadix.

    4               They didn't do those things, as the Court said,

    5   when it issued those orders on the arbitration provision,

    6   and it suggests that Nomadix is in breach of that amendment

    7   to the license agreement otherwise known as the MOU.

    8               And I just wanted to make sure that that was

    9   responded to because we're being very upfront about what we

   10   intend to do in the trial.

   11               Thank you very much, Your Honor.        I appreciate it.

   12               THE COURT:    Okay.

   13               All right, Counsel.

   14               Mr. Lezama.

   15               MR. LEZAMA:    Thank you.    I will be quite brief

   16   here.

   17               Just, first of all, there was a lot of emphasis on

   18   allowing Mr. Swope to testify.        That would be very

   19   prejudicial.     He was trial counsel.      He's argued motions in

   20   this case.    And, you know, if he was so important, they

   21   should have known to disclose him at the very outset of the

   22   case.    The whole point --

   23               THE COURT:    But in fairness, it's not like you

   24   didn't know.     I mean, you knew his involvement, I mean,

   25   early on in the case; right?


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 41 of 47 Page ID #:24697
                                                                             41

    1               MR. LEZAMA:    Yeah, we know who Mr. Swope is.

    2               THE COURT:    I know you know who he is, but you

    3   know his involvement.

    4               MR. LEZAMA:    Yes.   We know he negotiated the

    5   license agreement.      That was not unknown to us.

    6               But the point is that -- you know, it's not even

    7   like he was disclosed on the last day of fact discovery.            He

    8   wasn't disclosed on any of their initial disclosures.            The

    9   first time we knew about him as potential trial witness is

   10   on January 31st, 2020, when they disclosed their trial

   11   witness list.

   12               THE COURT:    Okay.

   13               MR. LEZAMA:    And, you know, the whole point of

   14   Rule 26(a)(1) is to take the guesswork out of who you need

   15   to depose, what discovery you need to take.          And, I mean, to

   16   allow him to come in when he wasn't disclosed at any point

   17   during the discovery and doesn't come -- doesn't appear for

   18   the first time until their trial witness list would be

   19   extremely prejudicial.

   20               I also just wanted to very quickly point out that

   21   there are a few more parts on the motions in limine where

   22   the argument is that, you know, we hadn't cited source code.

   23   So on page 9 of the tentative on Nomadix's motions in

   24   limine --

   25               THE COURT:    Okay.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 42 of 47 Page ID #:24698
                                                                             42

    1               MR. LEZAMA:    -- on Number 3 with respect to the

    2   cbq, again, we did this in 2017.        It's Exhibit 14.     On our

    3   oppositions to their motions in limine, the htb -- the Linux

    4   htb code is cited in that exhibit.

    5               And then real quickly, on the following page,

    6   page 10 for Motion in Limine Number 4 -- this is on the

    7   Gottesman errata.

    8               THE COURT:    Right.

    9               MR. LEZAMA:    You know, he totally did change the

   10   basis for his opinion.      This is not -- I mean, this was not

   11   a typo.    It's not a clerical error.

   12               And the Court is pointing to -- you know, I think

   13   was -- misunderstood what the Guest-Tek was saying about

   14   comments.

   15               These are not -- you know, source code files have

   16   comments.    The source code files have, you know, code that

   17   is actually operated on, and then there can be programmer

   18   comments in there that help explain what the source code is.

   19               But for all intents and purposes, it's like the

   20   text in the book; right?       And so he was relying on one book,

   21   essentially, for his opinion, and now they've said, "Oh,

   22   it's this other copy."

   23               And by the way, that other book that he's now

   24   relying on has never been produced.         And the code that we

   25   pointed to -- you know, what they're calling comments, that


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 43 of 47 Page ID #:24699
                                                                             43

    1   is text in the file.      It shows that he's relying on

    2   something totally different, never been produced.

    3               And then the final thing that -- if I could just

    4   briefly switch and ask a question about the 2019 case.

    5               THE COURT:    Okay.   Go ahead.

    6               MR. LEZAMA:    We just got the briefing schedule

    7   yesterday --

    8               THE COURT:    Okay.

    9               MR. LEZAMA:    -- and -- on the permanent injunction

   10   issue.    And I would just respectfully ask if we could change

   11   the wording of that slightly.        Right now, the briefing is

   12   scheduled -- is keyed off of the date of yesterday's order.

   13               THE COURT:    Okay.

   14               MR. LEZAMA:    And we would -- it gives Guest-Tek 14

   15   days, essentially, from Nomadix's opening brief to file an

   16   opposition, then gives us seven days.         But it's all keyed

   17   off of yesterday's date.       So 14 days and 28 days, 35 days.

   18               THE COURT:    Okay.

   19               MR. LEZAMA:    Could we just make it 14 days after

   20   Nomadix files its opening brief so that we could accelerate

   21   that a bit?     Because it's really important for us --

   22               THE COURT:    I'll think about it.      I mean, look.

   23   Again, this will get -- may get mooted.         I mean, I'm just

   24   going to be -- so I'll think about what you're requesting.

   25               Ms. Kelly, you obviously have a --


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 44 of 47 Page ID #:24700
                                                                             44

    1               MS. KELLY:    Extremely briefly, Your Honor.

    2   Mr. Swope is not trial counsel for Guest-Tek in this case.

    3               THE COURT:    No.   I think he was -- I thought he

    4   was saying he was earlier or that he had appeared in the

    5   case.    But I'm assuming the fact that you're both here,

    6   you're not just here for a sunny weekend vacation in

    7   Los Angeles.

    8               MS. KELLY:    A rainy weekend.     And I think

    9   Mr. Lesovitz just needs to respond to what --

   10               THE COURT:    Okay.

   11               MR. LESOVITZ:     Your Honor, I can do this very

   12   quickly.

   13               Just to respond to Mr. Lezama's comments on Motion

   14   in Limine Number 3 -- that's Nomadix's motion in limine --

   15   he said that, I believe, the htb code was cited previously

   16   in Nomadix's interrogatory responses.         Yes, it was cited,

   17   but it was cited as one document among thousands and

   18   thousands of pages.

   19               And the more important point is that, in Nomadix's

   20   interrogatory responses, they never explained what exactly

   21   they were relying on in the htb code.         So when it came

   22   point -- the point for our expert to submit his expert

   23   report, the first time that a cbq code became relevant was

   24   during expert discovery.

   25               Now, just to quickly address Mr. Lezama's comments


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 45 of 47 Page ID #:24701
                                                                             45

    1   on Motion in Limine Number 4 -- and that's the motion in

    2   limine to strike Dr. Gottesman's errata -- Mr. Lezama made

    3   the claim that Dr. Gottesman, I think he said, was relying

    4   on one book in his expert report and then he changed to

    5   another book in his errata.       That's absolutely untrue.

    6               Dr. Gottesman cited the same source code file in

    7   his expert report that was also cited in the errata.           The

    8   source code file was never changed.         It's not -- so he was

    9   relying on the same exact file in his errata.          It was simply

   10   an errata, as Dr. Gottesman himself explained.

   11               And then Mr. Lezama also made the claim that there

   12   were certain source code that was not produced.           That's also

   13   incorrect.    All the source code that Dr. Gottesman relied on

   14   was also relied on by Nomadix's own expert, Dr. Stubblebine.

   15   And it was all produced or disclosed during discovery,

   16   including it was made available to Nomadix during discovery.

   17   And all the source code was also identified in response

   18   to -- in Guest-Tek's response to Interrogatory Number 5.             I

   19   can get a cite for that interrogatory --

   20               THE COURT:    You don't need a cite for that.

   21               MR. LESOVITZ:     Okay.

   22               THE COURT:    I don't need a cite to that.       All

   23   right.

   24               MR. LESOVITZ:     That's all I have, Your Honor.

   25               THE COURT:    And then I guess I'll ask at the risk


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 46 of 47 Page ID #:24702
                                                                             46

    1   of prolonging.

    2               Mr. Lezama, your request is not something that you

    3   could work out with counsel?       You just feel like you -- and

    4   that's with respect to the briefing.         Is that the issue?

    5   Have you talked about this with opposing counsel?

    6               MR. LEZAMA:    We have not had an --

    7               THE COURT:    So why don't you try that first, and,

    8   if it doesn't work, then let the Court know.

    9               MR. LEZAMA:    Okay.

   10               THE COURT:    All right.     So again, my apologies.     I

   11   do have to run to this meeting.        So I've taken a lot of

   12   notes about what has happened.        I'm going to try to -- I'm

   13   going to endeavor to try to resolve these issues this

   14   weekend or early next week.        But again, as I've said

   15   earlier, this may get somewhat put in flux if in fact Courts

   16   are starting to shut down.       But we'll cross that bridge if

   17   and when we need to deal with it.

   18               Thank you all for coming in.       Safe travels back to

   19   your respective homes.      Be safe, please, and have a

   20   wonderful weekend.

   21               THE CLERK:    All rise.    This Court is in recess.

   22         (Proceedings concluded at 11:38 A.M.)

   23                                  --oOo--

   24

   25


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
Case 2:16-cv-08033-AB-SK Document 645 Filed 03/31/20 Page 47 of 47 Page ID #:24703
                                                                             47

    1                                 CERTIFICATE

    2

    3           I hereby certify that pursuant to Section 753,

    4   Title 28, United States Code, the foregoing is a true and

    5   correct transcript of the stenographically reported

    6   proceedings held in the above-entitled matter and that the

    7   transcript page format is in conformance with the

    8   regulations of the Judicial Conference of the United States.

    9

   10   Date:     March 31, 2020.

   11

   12

   13

   14                               /S/ CHIA MEI JUI _______

   15                           Chia Mei Jui, CSR No. 3287

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
